Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The TITLE has been amended as follows: 
HEADLIGHT CONTROL APPARATUS TO CONTROL THE LIGHTING ANGLE BASED ON ACQUIRED LATERAL AND LONGITUDINAL LINE DIFFFERENCE

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a headlight control apparatus having a control unit that controls the angle of the light emitted by the headlight.   Forward Imaging acquisition device that acquires an image of a view ahead of a vehicle.  The control unit executes the light angle control when it acquires longitudinal and lateral difference of lines between a reference and a line defining a position of a preceding vehicle in the forward view and calculates a difference and sets a target angle of the headlight based on the longitudinal and lateral difference.

Kambara (U.S. PG Publication No. 20190225139) discloses a headlight system that controls the emission angle thereof using an image acquisition device. However, the cited reference fails to individually disclose, or suggest when combined, a calculated difference between the longitudinal and lateral lines as claimed to control the target angle at which the light is emitted.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the acquiring of the difference in the lines to control the angle of illumination of the headlight in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kambara (U.S. PG Publication No. 20190225139) discloses an image acquisition system for a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J MAY/Primary Examiner, Art Unit 2875